                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

     MICHAEL P. MORRISON,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-CV-00445-FDW
                                      )
                 vs.                  )
                                      )
   NANCY A. BERRYHILL, Acting         )
   Commissioner of Social Security,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 15, 2019 Order.
